*176OPINION
BY THE COURT:
It is clear that the only contract to sell the real estate which the appellee authorized the appellants to make contained this provision: “This contract shall be void if title is rejected.”
While there was a conflict in the evidence as to the exact' terms of the relation between the appellants and the appellee, the trial court resolved the conflict in favor of the appellee.
The appellants alleged that they were employed to find a purchaser. It is evident that the only purchaser they found who would accept the terms imposed by the appellee (and which the appellee had a right to impose) was one whose contract was subject to the condition above stated. They had at no time produced a purchaser who had agreed to pay the price authorized by appellant and when appellant agreed to this reduced price it imposed this condition that prevented enforcement by either party. The appellant did not find a purchaser ready, willing, and able to buy on appellant’s terms and did not effect a sale. The appellee had not contracted to convey a fee simple, unencumbered title, and the purchaser never agreed to accept anything less than such a title. What they had agreed upon was that under the circumstances there should be neither a sale nor a contract to sell. On no theory did plaintiffs earn a commission.
The judgment is affirmed.
MATTHEWS, PJ., & ROSS, J., concur.